DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Request for Continued Examination
The amendment, filed with the request for continued examination on 16 August 2022, has been entered.  Claims 1-4, 6, 8-13 and 15 remain pending in the application.  Claims 1, and 9 have been amended, claims 16 and 17 have been canceled.  
With regard to Examiner’s interpretation of the recitation “a driver assistance system configured to“ (pg. 4-6, Final Action), the applicant has amended claims 1, and 9 removing this recitation, thus rendering the claim interpretation under 35 U.S.C. 112(f) moot.  Accordingly the claim interpretation of claims 1 and 9, has been withdrawn.
The amendments to claims 1 and 9 removing the recitation “a driver assistance system configured to” render the rejection of claims 1 and 9 under 35 U.S.C. 112(a) (pg. 6-7, Final Action), and claim 1 under 35 U.S.C. 112(b) (pg. 7-8, Final Action) moot.  Accordingly, the rejection of claims 1 and 9 under 35 U.S.C. 112(a) and the rejection of claim 1 under 35 U.S.C. 112(b) are withdrawn.
The amendments to claims 1 and 9 necessitate an objection, as discussed below.
Amendments to claims 1, generally incorporates the subject matter of claim 16, and amendments to claim 9 generally incorporates the subject matter of claim 17.  However, these amendments and others are not sufficient to distinguish the claimed invention over the cited prior art relative to the 35 U.S.C. 103 rejections.  In addition applicants’ arguments are not persuasive.  
In particular, applicant takes issue with examiner’s citation of Kim and Diesel.  Applicant contends that Kim “merely” discloses using a reference value (pg. 10, RCE Reply).  Applicant further contends that Diesel “merely” discloses failure of a GPS sensor.  MPEP 2103 I C. states that “the subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation“ (BRI).  The examiner has cited paragraphs [0113]-[0117] of Kim, in addition to Fig. 5, not merely for the reference value teaching, but also under BRI for “data obtained from at least one of the dynamics sensors ... ,“ and “diagnosing a fault and showing that the sensors are not broken ... “ (as indicated by the “<BRI>” notations), as discussed below.  With regard to Diesel, regardless of the disclosure of the failure of a GPS sensor, paragraphs [0094], [0179] and [0186] were cited under BRI for “a plurality of Kalman filters,” “sensors,” “estimate a value corresponding to the respective value,” “sensor failure,” and “except a respective value to a respective Kalman filter” (as indicated by the “<BRI>” notations), as discussed below.  
In addition applicant generally describes Salgueiro and Applman, from their respective abstracts (pg. 10, RCE Reply), but does not address the specific sections cited by the examiner in the Final rejection, also discussed below.  Applicant (pg. 10, RCE Reply) has also not addressed citation of Zeng for the disclose of a plurality of Kalman filters are respective to each of the dynamics sensors (pg. 27, Final).
Because these interpretations have not been addressed by the arguments, the arguments are not persuasive.  Accordingly, based on the amendments the grounds of rejection are: claims 1-4, and 9-12 under 35 U.S.C. 103 in view of Jiang, Kim and Diesel; claims 6 and 13 under 35 U.S.C. 103 in view of Jiang, Kim, Diesel, and Salguerio; and claims 8 and 15 under 35 U.S.C. 103 in view of Jiang, Kim, Diesel, and Appelman.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  Claims 1 and 9 recite "every values," which grammatically should be "every value"; and "at least one of the dynamics sensors" is recited twice (Claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2019/0064823 to Jiang et al. (hereafter Jiang) in view of U.S. Patent Publication Number 2020/0211393 to Kim et al. (hereafter Kim) and further in view of U.S. Patent Publication Number 2002/0109628 to Diesel.
As per claim 1, Jiang teaches: a vehicle (see at least Jiang, Fig. 1, showing vehicle 10) comprising: 
at least one module comprising at least one of an Around View Monitor (A VM) module or a Global Positioning System (GPS) module each configured to determine a driving model of the vehicle; (see at least Jiang, [0041] disclosing a perception module 150; [0028] disclosing an on-board GPS tracking device, a navigation system … and includes HMI controller 142; and [0038] data inputs to the perception model 150 include position data from the GPS tracking device and vehicle dynamic data in the form of data collected from in-vehicle sensors such as gyros and wheel speed sensors), 
dynamics sensors comprising an inertial sensor and a wheel speed sensor, (see at least Jiang, Fig. 1 and [0041] disclosing in-vehicle sensors 212; [0022] disclosing inertial sensor; [0041] and Fig. 2, wheel speed sensors 212),
wherein the inertial sensor is configured to measure a longitudinal acceleration, a lateral acceleration and a yaw rate of the vehicle, and the wheel speed sensor is configured to measure a speed of a front left wheel, a speed of a front right wheel, a speed of a rear left wheel, and a speed of a rear right wheel (see at least Jiang, [0021] disclosing that wheel speed sensors monitor individual wheel speeds; [0022] disclosing further that the longitudinal speed may be determined based upon signal inputs from wheel speed sensors arranged to monitor each of the front wheels and rear wheels; [0038] disclosing vehicle dynamic data in the form of data collected from in-vehicle sensors such as gyros; and [0039] further discloses perception module 150 monitors and estimates vehicle dynamic states including yaw, lateral acceleration and longitudinal acceleration states); and 
a controller (see at least Jiang, Fig. 1, showing the automatic vehicle control system 20 and [0016]) configured to:
input every value measured by the dynamics sensors (see at least Jiang, [0041] disclosing that data and signal inputs 210 to the perception module 150 include spatial environment data in the form of inputs from the spatial sensors 41, which include cameras, radars, lidars, etc. (216). Data inputs to the perception module 150 further include map data in the form of a detailed 3D map of the surrounding environment and position data from the GPS tracking device (214). Data inputs to the perception module 150 further include vehicle dynamic data in the form of data collected from in-vehicle sensors such as gyros and wheel speed sensors (212) <interpreted as input every value measured by dynamics sensors>) ... ,
... outputting the estimated value corresponding to the respective value (see at least Jiang, [0042] discloses that the perception module 150 generates output 155 based upon the data and signal inputs 210, wherein the output 155 includes ...  estimates of the position and dynamic states of the vehicle 10 <interpreted as outputting the estimate value corresponding to the respective value>), 
determine whether the at least one module has failed or not based on a comparison of the reference value and a difference between the driving model and the driving information (see at least Jiang, see at least Jiang, [0057] disclosing a trajectory error determination routine 300; [0068] disclosing that the trajectory error can be dynamically monitored over a time horizon, and states of health can be determined based on the dynamic monitoring; and [0072]-[0075] disclosing the differences and reference values),
determine driving information corresponding to the driving model based on sensor data obtained from at least one of the dynamics sensors ... (see at least Jiang, [0044] - [0050] disclosing Vehicle motion and Vehicle kinematics; [0058] disclosing vehicle dynamics and kinematics routine 310, using equations 1, 2 and 3 determine a predicted trajectory 315), 
determine whether the at least one module has failed or not based on a comparison of the reference value and a difference between the driving model and the driving information (see at least Jiang, [0057] disclosing a trajectory error determination routine 300; [0068] disclosing that the trajectory error can be dynamically monitored over a time horizon, and states of health can be determined based on the dynamic monitoring; and [0072]-[0075] disclosing the differences and reference values). But Jiang does not explicitly disclose the limitations:
plurality of Kalman filters,
input every value measured by the dynamics sensors except a respective value to a respective Kalman filter among a plurality of Kalman filters,
the respective Kalman filter being configured to estimate a value corresponding to the respective value based on the every value measured by the dynamics sensors except the respective value, and output the estimated value corresponding to the respective value,
determine a failure of the inertial sensor and the wheel speed sensor by comparing the estimated value corresponding to the respective value with the respective value,
determine driving information corresponding to the driving model based on sensor data obtained from at least one of the dynamics sensors which is determined not to be broken ... ,
determine a reference value which is used to diagnose fault in at least one module based on the sensor data obtained from at least one of the dynamics sensors which is determined not to be broken.
However, Diesel discloses the plurality of Kalman filters, except a respective value, respective Kalman filter being configured, and determining a failure by comparing limitations (see at least Diesel ([0094] disclosing that isolation is accomplished by using a bank of parallel hypothesis test Kalman filters <interpreted as a plurality of Kalman filter>, each tuned for a different failure. There is a separate filter for each satellite failure or group of satellite failures <interpreted as sensors>, for satellite clock failures, for IMU instrument failures, for GPS user clock failures, for altimeter failures, or for the onset of jamming. Each of these filters saves its residuals over long time intervals <interpreted as estimate a value corresponding to the respective value> ; [0179] disclosing that when a failure occurs <interpreted as sensor failure>, only one of the test filters will continue to have small, uncorrelated residuals, and correspondingly small test statistics. This is the filter which is tuned for that specific subsystem failure. The failure is assumed to have occurred in the subsystem with the smallest test filter statistics at the maximum averaging times where the corresponding detection threshold is exceeded. Since this filter is insensitive to failures in that subsystem, it is safe to use the position solution from this test filter; and [0186] disclosing that when there is a failure, and it is isolated to a bad subsystem, the failure condition is re-modeled in the other test filters, but not to the no-failure test filter fo <interpreted as except a respective value to a respective Kalman filter>. This is done so that these other filters will eventually recover from the failure, even though they are contaminated at the time of detection and isolation, as evidenced by their residuals and test statistics being large). 
However, Kim discloses the data obtained from at least one of the dynamics sensors which is determined not to be broken, and determine a reference value limitation (see at least Kim, [0116] disclosing that the control unit 130 may determine that the sensor provided in the vehicle is in a failure state even when the difference between the position information <interpreted as data obtained from at least one of the dynamics sensors, such as inertial sensors and wheel sensors> and the expected position information is small. Accordingly, the control unit 130 may set the reference value to be low; [0117] disclosing that when the position information of the vehicle is not easily determined, for example, when the reception strength of the communication unit 110 is weak and GPS reception is difficult, the position information of the vehicle may have many errors, so that the vehicle may set the reference value to be high. Referring to FIG. 5, the reference value is set to be high before the time of t51 and to be low after the time of t51 <interpreted as diagnosing a fault and showing that the sensors are not broken before time t52 in Fig. 5).
Jiang, Kim, and Diesel are analogous art to claim 1 because they are in the same field of automatic vehicle control systems.  Jiang pertains to an automatic vehicle control system and method for evaluating vehicle dynamics operation by determining a desired trajectory for the autonomous vehicle (see Jiang, Abstract).  Kim relates to a vehicle and control method for performing autonomous navigation (see Kim, Abstract). Diesel relates to integrating inertial/GPS navigational systems that achieve improved operational reliability through the use of a plurality of Kalman filters (see at least Diesel, [0003]).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automatic vehicle control system, as discloses in Jiang, to provide the benefit of (a) inputting every value measured by the sensors except a respective value to a respective Kalman filter among a plurality of Kalman filters, (b) that respective Kalman filter is being configured to estimate a value corresponding to the respective value based on the every value measured by the dynamics sensors except the respective value, (c) determining a failure of the inertial sensor and the wheel speed sensor by comparing the estimated value corresponding to the respective value with the respective value, (d) determine driving information corresponding to the driving model based on sensor data obtained from at least one of the dynamics sensors which is determined not to be broken and (e) determine a reference value used to diagnose fault in the modules based on the sensor data obtained from the dynamics sensors which are not to be broken, as disclosed by Kim and Diesel.  Doing so would provide the benefit of providing a bank of Kalman filters to reject  errors by obtaining test statistics for each filter (see at least Diesel [0009]).
As per claim 2, the combination of Jiang, Kim and Diesel disclose all of the limitations of claim 1, as discussed above.  Jiang further discloses: 
a display (see at least Jiang, [0028] disclosing an electronic visual display module), 
wherein the controller is configured to output a message to the display when determined that a failure occurs in the at least one module (see at least Jiang [0076] disclosing that the fault can include notifying the operator via the HMI devices [i.e. operator interface device in the HMI system includes an electronic visual display module, [0028]]).
As per claim 3, the combination of Jiang, Kim and Diesel disclose all of the limitations of claim 1, as discussed above.  Jiang further discloses the limitation:
 wherein the controller is configured to determine whether the AVM module has failed based on a comparison between each of a lateral acceleration and a yaw rate of the driving model determined by the AVM module and a lateral acceleration and a yaw rate included in the driving information (see at least Jiang, [0038] disclosing that perception module 150 includes spatial environmental data in the form of inputs from spatial sensors 41, including cameras; and Fig. 2, showing cameras 216, [0051] disclosing that vehicle measurements include vehicle speed, a yaw rate, a lateral acceleration; see Table 1, at Block 406, predicting vehicle states (referencing Eq. 1, [0044], and Eq. 2, [0048]) and predicting vehicle measurements (Eq. 3, [0053]), at Block 408, disclosing an error between actual measurements and predicted measurements).
As per claim 4, the combination of Jiang, Kim and Diesel disclose all of the limitations of claim 1, as discussed above.  Jiang further discloses the limitation: 
wherein the controller is configured to determine whether the GPS module has failed based on a comparison between each of a longitudinal speed and a yaw angle of a driving model determined by the GPS module and a longitudinal speed and a yaw angle included in the driving information (see at least Jiang, [0041], perception module 150; [0028], an on-board GPS tracking device, a navigation system … and includes HMI controller 142; [0038] data inputs to the perception model 150 include position data from the GPS tracking device, [0051] discloses vehicle measurements include vehicle speed, a yaw rate, a lateral acceleration; [0054] discloses measurements where GPS tracking is available; and Table 1, at Block 406, predicting vehicle states (referencing Eq. 1, [0044], and Eq. 2, [0048]) and predicting vehicle measurements (Eq. 3, [0053]), at Block 408, disclosing an error between actual measurements and predicted measurements).
As per claim 9, Jiang teaches: the control method comprising (see at least Jiang, [0016] disclosing automatic vehicle control system 20): 
determining, by at least one module comprising at least one of an Around View Monitor (A VM) module or a Global Positioning System (GPS) module, a driving model of the vehicle (see at least Jiang, [0041] disclosing a perception module 150; [0028] disclosing an on-board GPS tracking device, a navigation system … and includes HMI controller 142; and [0038] data inputs to the perception model 150 include position data from the GPS tracking device and vehicle dynamic data in the form of data collected from in-vehicle sensors such as gyros and wheel speed sensors);
determining a failure of at least one of dynamics sensors ... (see at least Jiang, Fig. 1 and [0041] disclosing in-vehicle sensors 212; [0022] disclosing inertial sensor; [0041] and Fig. 2, wheel speed sensors 212; [0057] disclosing a trajectory error determination routine 300; [0068] disclosing trajectory error can be dynamically monitored over a time horizon, and states of health can be determined based on the dynamic monitoring; and [0072]-[0075] disclosing the differences and reference values),
the dynamics sensors comprising an inertial sensor and a wheel speed sensor (see at least Jiang, Fig. 1 and [0041] disclosing in-vehicle sensors 212; [0022] disclosing inertial sensor; [0041] and Fig. 2, wheel speed sensors 212);
determining driving information corresponding to the driving model based on sensor data obtained from at least one of the dynamics sensors ... (see at least Jiang, [0044] - [0050] disclosing Vehicle motion and Vehicle kinematics; [0058] disclosing vehicle dynamics and kinematics routine 310, using equations 1, 2 and 3 determine a predicted trajectory 315), 
determining whether the at least one module has failed or not based on a comparison of the reference value and a difference between the driving model and the driving information (see at least Jiang, [0057] disclosing a trajectory error determination routine 300; [0068] disclosing that the trajectory error can be dynamically monitored over a time horizon, and states of health can be determined based on the dynamic monitoring; and [0072]-[0075] disclosing the differences and reference values),
wherein the inertial sensor is configured to measure a longitudinal acceleration, a lateral acceleration and a yaw rate of the vehicle, and the wheel speed sensor is configured to measure a speed of a front left wheel, a speed of a front right wheel, a speed of a rear left wheel, and a speed of a rear right wheel (see at least Jiang, [0021] disclosing that wheel speed sensors monitor individual wheel speeds; [0022] disclosing further that the longitudinal speed may be determined based upon signal inputs from wheel speed sensors arranged to monitor each of the front wheels and rear wheels; [0038] disclosing vehicle dynamic data in the form of data collected from in-vehicle sensors such as gyros; and [0039] further discloses perception module 150 monitors and estimates vehicle dynamic states including yaw, lateral acceleration and longitudinal acceleration states),
wherein the determining the failure of at least one of dynamics sensors comprises: inputting every values measured by the dynamics sensors ... (see at least Jiang, [0041] disclosing that data and signal inputs 210 to the perception module 150 include spatial environment data in the form of inputs from the spatial sensors 41, which include cameras, radars, lidars, etc. (216). Data inputs to the perception module 150 further include map data in the form of a detailed 3D map of the surrounding environment and position data from the GPS tracking device (214). Data inputs to the perception module 150 further include vehicle dynamic data in the form of data collected from in-vehicle sensors such as gyros and wheel speed sensors (212) <interpreted as input every value measured by dynamics sensors>) ... ,
... outputting the estimated value corresponding to the respective value (see at least Jiang, [0042] discloses that the perception module 150 generates output 155 based upon the data and signal inputs 210, wherein the output 155 includes ...  estimates of the position and dynamic states of the vehicle 10 <interpreted as outputting the estimate value corresponding to the respective value>).  But Jiang does not explicitly disclose the limitations:
plurality of Kalman filters,
input every value measured by the dynamics sensors except a respective value to a respective Kalman filter among a plurality of Kalman filters,
the respective Kalman filter being configured to estimate a value corresponding to the respective value based on the every value measured by the dynamics sensors except the respective value, and output the estimated value corresponding to the respective value,
determining a failure of the inertial sensor and the wheel speed sensor by comparing the estimated value corresponding to the respective value with the respective value,
determine driving information corresponding to the driving model based on sensor data obtained from at least one of the dynamics sensors which is determined not to be broken ... ,
determine a reference value which is used to diagnose fault in at least one module based on the sensor data obtained from at least one of the dynamics sensors which is determined not to be broken.
However, Diesel discloses the plurality of Kalman filters, except a respective value, respective Kalman filter being configured, and determining a failure by comparing limitations (see at least Diesel ([0094] disclosing that isolation is accomplished by using a bank of parallel hypothesis test Kalman filters <interpreted as a plurality of Kalman filter>, each tuned for a different failure. There is a separate filter for each satellite failure or group of satellite failures <interpreted as sensors>, for satellite clock failures, for IMU instrument failures, for GPS user clock failures, for altimeter failures, or for the onset of jamming. Each of these filters saves its residuals over long time intervals <interpreted as estimate a value corresponding to the respective value> ; [0179] disclosing that when a failure occurs <interpreted as sensor failure>, only one of the test filters will continue to have small, uncorrelated residuals, and correspondingly small test statistics. This is the filter which is tuned for that specific subsystem failure. The failure is assumed to have occurred in the subsystem with the smallest test filter statistics at the maximum averaging times where the corresponding detection threshold is exceeded. Since this filter is insensitive to failures in that subsystem, it is safe to use the position solution from this test filter; and [0186] disclosing that when there is a failure, and it is isolated to a bad subsystem, the failure condition is re-modeled in the other test filters, but not to the no-failure test filter fo <interpreted as except a respective value to a respective Kalman filter>. This is done so that these other filters will eventually recover from the failure, even though they are contaminated at the time of detection and isolation, as evidenced by their residuals and test statistics being large). 
However, Kim discloses the data obtained from at least one of the dynamics sensors which is determined not to be broken, and determine a reference value limitation (see at least Kim, [0116] disclosing that the control unit 130 may determine that the sensor provided in the vehicle is in a failure state even when the difference between the position information <interpreted as data obtained from at least one of the dynamics sensors, such as inertial sensors and wheel sensors> and the expected position information is small. Accordingly, the control unit 130 may set the reference value to be low; [0117] disclosing that when the position information of the vehicle is not easily determined, for example, when the reception strength of the communication unit 110 is weak and GPS reception is difficult, the position information of the vehicle may have many errors, so that the vehicle may set the reference value to be high. Referring to FIG. 5, the reference value is set to be high before the time of t51 and to be low after the time of t51 <interpreted as diagnosing a fault and showing that the sensors are not broken before time t52 in Fig. 5).
Jiang, Kim, and Diesel are analogous art to claim 9 because they are in the same field of automatic vehicle control systems.  Jiang pertains to an automatic vehicle control system and method for evaluating vehicle dynamics operation by determining a desired trajectory for the autonomous vehicle (see Jiang, Abstract).  Kim relates to a vehicle and control method for performing autonomous navigation (see Kim, Abstract). Diesel relates to integrating inertial/GPS navigational systems that achieve improved operational reliability through the use of a plurality of Kalman filters (see at least Diesel, [0003]).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automatic vehicle control system, as discloses in Jiang, to provide the benefit of (a) inputting every value measured by the sensors except a respective value to a respective Kalman filter among a plurality of Kalman filters, (b) that respective Kalman filter is being configured to estimate a value corresponding to the respective value based on the every value measured by the dynamics sensors except the respective value, (c) determining a failure of the inertial sensor and the wheel speed sensor by comparing the estimated value corresponding to the respective value with the respective value, (d) determine driving information corresponding to the driving model based on sensor data obtained from at least one of the dynamics sensors which is determined not to be broken and (e) determine a reference value used to diagnose fault in the modules based on the sensor data obtained from the dynamics sensors which are not to be broken, as disclosed by Kim and Diesel.  Doing so would provide the benefit of providing a bank of Kalman filters to reject  errors by obtaining test statistics for each filter (see at least Diesel [0009]).
As per claim 10, the combination of Jiang, Kim and Diesel disclose all of the limitations of claim 9, as discussed above.  Jiang further teaches: outputting a message to a display when determined that a failure occurs in the at least one module (see at least Jiang, [0028] disclosing an electronic visual display module; and [0076] disclosing that the fault can include notifying the operator via the HMI devices <i.e. operator interface device in the HMI system includes an electronic visual display module, [0028]>).
As per claim 11, the combination of Jiang, Kim and Diesel disclose all of the limitations of claim 9, as discussed above.  Jiang further teaches the limitation: 
wherein the determining whether at least one module has failed comprises determining whether the AVM module has failed based on a comparison between each of a lateral acceleration and a yaw rate of the driving model determined by the AVM module and a lateral acceleration and a yaw rate included in the driving information (see at least Jiang, [0051] disclosing that vehicle measurements include vehicle speed, a yaw rate, a lateral acceleration; see Table 1, at Block 406, predicting vehicle states (referencing Eq. 1, [0044], and Eq. 2, [0048]) and predicting vehicle measurements (Eq. 3, [0053]), at Block 408, disclosing an error between actual measurements and predicted measurements).
As per claim 12, the combination of Jiang, Kim and Diesel disclose all of the limitations of claim 9, as discussed above.  Jiang further teaches the limitation: 
wherein the determining of whether at least one module has failed comprises determining whether the GPS module has failed based on a comparison between each of a longitudinal speed and a yaw angle of the driving model determined by the GPS module and a longitudinal speed and a yaw angle included in the driving information (see at least Jiang, [0051], discloses vehicle measurements include vehicle speed, a yaw rate, a lateral acceleration; [0054] discloses measurements where GPS tracking is available; and Table 1, at Block 406, predicting vehicle states (referencing Eq. 1, [0044] and Eq. 2, [0048]) and predicting vehicle measurements (Eq. 3, [0053]), at Block 408, disclosing an error between actual measurements and predicted measurements).
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, Kim, Diesel as applied to claims 1 and 9 above, and further in view of U.S. Patent Publication Number 2018/0316555 to Salgueiro, et al. (hereafter Salgueiro).
As per claim 6, Jiang teaches all of the limitations of claim 1, as discussed above.  Kim further teaches the limitation:
the controller is configured to determine the reference value based on the sensor data obtained from at least one of the dynamics sensors ... (see at least Kim, [0116] disclosing that the control unit 130 may determine that the sensor provided in the vehicle is in a failure state even when the difference between the position information and the expected position information is small. Accordingly, the control unit 130 may set the reference value to be low; [0117] disclosing that when the position information of the vehicle is not easily determined, for example, when the reception strength of the communication unit 110 is weak and GPS reception is difficult, the position information of the vehicle may have many errors, so that the vehicle may set the reference value to be high. Referring to FIG. 5, the reference value is set to be high before the time of t51 and to be low after the time of t51).  
Diesel further discloses the limitation: ... sensors which is not broken ... (see at least Diesel, [0186]).  But neither Jiang, Kim, nor Diesel explicitly disclose doing so by using machine learning model trained by the sensor data.
However, Salgueiro discloses this limitation (see at least Salguerio, [0058] disclosing that a machine learning analysis of the sensor data can be used to learn the “fingerprints” of an upcoming sensor failure and then provide a proactive notification for sensor replacement. Discovering changing radio interference or propagation characteristics on wireless networks is another example of a predictive maintenance capability of this system. For some use cases, like manufacturing, transportation, healthcare, and utilities, predictive maintenance of sensors is critical; and [0069]-[0077]).
Jiang, Kim, Diesel and Salguerio are analogous art to claim 6 because they are in the same field of automatic vehicle control systems utilizing sensors.  Jiang pertains to an automatic vehicle control system and method for evaluating vehicle dynamics operation by determining a desired trajectory for the autonomous vehicle (see Jiang, Abstract).  Kim relates to a vehicle and control method for performing autonomous navigation (see Kim, Abstract). Diesel relates to integrating inertial/GPS navigational systems that achieve improved operational reliability through the use of a plurality of Kalman filters (see at least Diesel, [0003].  Salgueiro relates to computer networks and cognitive profiling and sharing of sensor data (see at least Salguerio, [0003]).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automatic vehicle control system, as discloses in Jiang, Kim and Diesel, to provide the benefit of determining a reference value based on the sensor data obtained from the unbroken dynamic sensors by using a machine learning model trained by the sensor data, as disclosed by Salguerio.  Doing so would provide the benefit of identifying impending failures or calibration concerns in sensors (see at least Salguerio [0078]).
As per claim 13, the combination of Jiang, Kim and Diesel discloses all of the limitations of claim 9, as discussed above.  Jiang further discloses the limitation: the controller is configured to determine the reference value based on the sensor data obtained from at least one of the dynamics sensors ... (see at least Kim, [0116] disclosing that the control unit 130 may determine that the sensor provided in the vehicle is in a failure state even when the difference between the position information and the expected position information is small. Accordingly, the control unit 130 may set the reference value to be low; [0117] disclosing that when the position information of the vehicle is not easily determined, for example, when the reception strength of the communication unit 110 is weak and GPS reception is difficult, the position information of the vehicle may have many errors, so that the vehicle may set the reference value to be high. Referring to FIG. 5, the reference value is set to be high before the time of t51 and to be low after the time of t51).  
Diesel further discloses the limitation: ... sensors which is not broken ... (see at least Diesel, [0186]). But neither Jiang, Kim, nor Diesel explicitly disclose doing so by using machine learning model trained by the sensor data.
However, Salgueiro discloses this limitation (see at least Salguerio, [0058] disclosing that a machine learning analysis of the sensor data can be used to learn the “fingerprints” of an upcoming sensor failure and then provide a proactive notification for sensor replacement. Discovering changing radio interference or propagation characteristics on wireless networks is another example of a predictive maintenance capability of this system. For some use cases, like manufacturing, transportation, healthcare, and utilities, predictive maintenance of sensors is critical; and [0069]-[0077]).
Jiang, Kim, Diesel and Salguerio are analogous art to claim 13 because they are in the same field of automatic vehicle control systems utilizing sensors.  Jiang pertains to an automatic vehicle control system and method for evaluating vehicle dynamics operation by determining a desired trajectory for the autonomous vehicle (see Jiang, Abstract).  Kim relates to a vehicle and control method for performing autonomous navigation (see Kim, Abstract). Diesel relates to integrating inertial/GPS navigational systems that achieve improved operational reliability through the use of a plurality of Kalman filters (see at least Diesel, [0003].  Salgueiro relates to computer networks and cognitive profiling and sharing of sensor data (see at least Salguerio, [0003]).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automatic vehicle control system, as discloses in Jiang, Kim and Diesel, to provide the benefit of determining a reference value based on the sensor data obtained from the unbroken dynamic sensors by using a machine learning model trained by the sensor data, as disclosed by Salguerio.  Doing so would provide the benefit of identifying impending failures or calibration concerns in sensors (see at least Salguerio [0078]).
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, Kim, Diesel as applied to claims 1 and 9 above, and further in view of U.S. Patent Publication Number 2010/0198442 to Appelman et. al. (hereafter Appelman).
As per claims 8, the combination of Jiang, Kim and Diesel discloses all of the limitations of claim 1, as discussed above.  Jiang further discloses the limitation: 
wherein the controller is configured to drive the vehicle … (see at least Jiang,  [0043] disclosing driving the vehicle via commands 240 in the form of a steering angle command, a vehicle braking command and a vehicle acceleration command 246).  But, neither Jiang, Kim, nor Diesel explicitly disclose the limitation: excluding the driving model generated by the at least one module when determined that a failure has occurred in the at least one module.
However, Appleman teaches this limitation (see at least Appleman, [0062] disclosing that no action is taken whereby the sensed position is omitted from further analysis, see also [0063]-[0064]).
Jiang, Kim, Diesel and Appelman are analogous art to claim 8 because they are in the same field of automatic vehicle control systems.  Jiang pertains to an automatic vehicle control system and method for evaluating vehicle dynamics operation by determining a desired trajectory for the autonomous vehicle (see Jiang Abstract).  Kim relates to a vehicle and control method for performing autonomous navigation (see Kim, Abstract). Diesel relates to integrating inertial/GPS navigational systems that achieve improved operational reliability through the use of a plurality of Kalman filters (see at least Diesel, [0003]).  Appelman pertains to unmanned vehicle automatic guidance including a control unit which determines optimal control values so that a running state of the unmanned vehicle after a preterminal period of time is predicted by changing control values in accordance with state variables such as position and heading angle information (see Appelman, [0004]).
Therefore, it would have been prima facie obvious to someone of ordinary sill in the art before the effective filing date of the claimed invention to have modified the automatic vehicle control system, as disclosed in Jiang, Kim and Diesel, to provide the benefit of a step in a control system that excludes a driving model generated by a module when it was determined that the module had failed, as disclosed by Appelman.  Doing so would provide the benefit of a simpler method and system for guiding a vehicle (see at least Appelman, [0007]).
As per claim 15, Jiang discloses all of the limitations of claim 9, as discussed above.  Jiang also discloses the claim 15 limitation: further comprising driving the vehicle (see at least Jiang, [0043] disclosing driving the vehicle via commands 240 in the form of a steering angle command, a vehicle braking command and a vehicle acceleration command 246).  But, neither Jiang, Kim, nor Diesel explicitly disclose the limitation: excluding the driving model generated by the at least one module when determined that a failure has occurred in the at least one module.
However, Appleman teaches this limitation (see at least Appleman, [0062] disclosing that no action is taken whereby the sensed position is omitted from further analysis, see also [0063]-[0064]).
Jiang, Kim, Diesel and Appelman are analogous art to claim 15 because they are in the same field of automatic vehicle control systems.  Jiang pertains to an automatic vehicle control system and method for evaluating vehicle dynamics operation by determining a desired trajectory for the autonomous vehicle (see Jiang Abstract). Kim relates to a vehicle and control method for performing autonomous navigation (see Kim, Abstract). Diesel relates to integrating inertial/GPS navigational systems that achieve improved operational reliability through the use of a plurality of Kalman filters (see at least Diesel, [0003]). Appelman pertains to unmanned vehicle automatic guidance including a control unit which determines optimal control values so that a running state of the unmanned vehicle after a preterminal period of time is predicted by changing control values in accordance with state variables such as position and heading angle information (see Appelman, [0004]).
Therefore, it would have been prima facie obvious to someone of ordinary sill in the art before the effective filing date of the claimed invention to have modified the automatic vehicle control system, as disclosed in Jiang, Kim and Diesel, to provide the benefit of a step in a control system that excludes a driving model generated by a module when it was determined that the module had failed, as disclosed by Appelman.  Doing so would provide the benefit of a simpler method and system for guiding a vehicle (see at least Appelman, [0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following list of prior art are considered pertinent: U.S. Patent Publication Number 2010/0019963 (relevant for disclosing GPS modules and sensors, see at least paragraph 0120); U.S. Patent Number 6,298,316 (relevant for disclosing a plurality of Kalman filters, col. 9, Ln. 1-7, a reference value, col. 12:10-14, a failure or no failure, col. 12, Ln. 20-25); International Patent Publication Number WO 02/01151 (relevant for disclosing Kalman filter with input from two accelerometers and one rate gyro, pgs. 34-35, and an adaptive vehicle dynamics model used with a Kalman filter, pgs. 17-20); and U.S. Patent Publication Number 2009/0048779 (relevant for discloses a plurality of Kalman filters are respective to each of the dynamics sensors [0024]).                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666        

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666